Citation Nr: 0328165	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for leukemia, including 
as the residual of radiation exposure.

2.  Entitlement to service connection for leukemia, claimed 
as the residual of Agent Orange exposure.

3.  Entitlement to service connection for hepatitis C, 
claimed as the residual of Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1955 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2002.  The veteran testified at a Board 
Videoconference hearing before the undersigned Acting 
Veterans Law Judge in April 2003.  


REMAND

This matter was developed for appellate consideration of the 
issue of service connection for leukemia, on the basis that 
new and material evidence had not been received since a March 
1978 rating decision.  However, subsequent to the March 1978 
rating decision, there have been significant statutory and 
regulatory amendments which apply specifically to the 
adjudication of claims based on radiation exposure.  See 
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. §§ 3.309(d), 
3.311 (2003).  The liberalizing law and regulations create a 
new basis of entitlement to benefits; as a result, the 
veteran's claim is separate and distinct from the previously 
denied claim, and will be considered on a de novo basis.  
Spencer v. Brown, 4 Vet.App. 283 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).  

The medical evidence pertaining to the veteran's treatment 
for leukemia includes an April 1976 record from B. Avery, 
M.D., explaining that the veteran's diagnosed chronic 
reticulolymphatic leukemia, also identified as hairy cell 
leukemia, was a form of chronic lymphocytic leukemia.  He has 
continued to carry a diagnosis of hairy cell leukemia.  In 
contrast to other forms of leukemia, chronic lymphocytic 
leukemia is not a radiogenic disease, or a disease 
presumptively associated with radiation-risk activity.  
38 C.F.R. §§ 3.309(d), 3.311 (2003).  On the other hand, the 
veteran's separation examination contains the following 
notation:  "Worked around radioactive substances during 
normal military duties.  No direct contact or overexposure."  
Moreover, a veteran may submit competent medical evidence 
that a disease is a radiogenic disease.  38 C.F.R. § 3.311.  
Since the claim has previously been denied on the basis that 
new and material evidence to reopen the claim has not been 
received, specifically, evidence showing in-service radiation 
exposure, it would be prejudicial to decide the veteran's 
claim for service connection on the merits without notifying 
him of the relevant legal criteria, and the evidence needed 
to establish his claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, in an August 2002 letter, the Department of the Air 
Force indicated that during the time in question, 
occupational radiation exposure monitoring was also 
maintained at the base or unit level and placed in the 
veteran's service records.  While the veteran has submitted 
copies of some of his personnel records, the veteran's 
complete service personnel records are not of record.  
Furthermore, the veteran's service records show a Republic of 
Vietnam Campaign medal and his service medical records 
indicate that he had some service either in or near Vietnam 
while on flying status in 1967.  This information does not 
appear to have been confirmed or considered in relation to 
the veteran's claim.  The Board observes that CLL and Agent 
Orange exposure due to service in Vietnam have been related.

In addition, the veteran contends that symptoms of leukemia 
were present during service; this presents an issue of 
service connection on the basis of direct service incurrence 
or aggravation (on the basis of exposure to radiation while a 
civilian employee at White Oaks, TN, prior to service).  
Particularly since these contentions have been touched upon 
by the RO, the issue is inextricably intertwined with the 
other issue involving service connection for leukemia due to 
radiation exposure.   

Finally, the Board notes that in a substantive appeal 
received in July 1991, the veteran perfected an appeal as to 
the issues of service connection for leukemia and hepatitis, 
claimed as residuals of Agent Orange exposure.  (The 
hepatitis has since been shown to be hepatitis C.)  
Subsequently, in March 1994, his claim was considered by the 
RO under amended regulations pertaining to Agent Orange 
exposure, and he was informed that his claim was denied.  
Although he did not respond to this notification, 
nevertheless, he had already perfected an appeal as to those 
issues, and that appeal has never been addressed in a Board 
decision.  Therefore, the appeal remains active, and a final 
decision must be entered.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2002).  Further, in his 
substantive appeal as to those two issues, the veteran 
requested a Board Central Office hearing.  However, due to 
the time that has elapsed since then, as well as the 
intervening Board videoconference hearing, this matter should 
be clarified prior to scheduling the veteran for another 
hearing.

In view of these considerations, the case is remanded for the 
following:

1.  The RO should request the veteran's 
service personnel records and associate 
them with the claims file.  The RO should 
determine whether the veteran had Vietnam 
service.

2.  After completion of #1, the RO should 
review the file on a de novo basis with 
respect to the issues of the issue of 
service connection for leukemia, claimed 
as the residual of radiation exposure 
and/or Agent Orange exposure, to include 
the matter of direct service incurrence.  
If the evidence of record, to include 
service personnel records, indicates 
exposure to radiation during service, a 
radiation dose estimate should be 
obtained.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

4.  The RO should clarify whether the 
veteran still wants a Board hearing on 
the previously perfected issues of 
service connection for leukemia and 
hepatitis C, claimed as the result of 
Agent Orange exposure, and if so, whether 
he wants a Videoconference, Travel Board, 
or Central Office hearing.  Appropriate 
action should be taken based on his 
response.  This action should include 
appropriate development for Board 
consideration, in light of the changes in 
the law and regulations since the issues 
were last considered, if the veteran does 
not desire an additional hearing.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should adjudicate the 
claims on appeal.  If any issue remains 
denied, the RO should provide a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




